CONTIE, Senior Circuit Judge,
dissenting.
The majority in my opinion incorrectly holds that the district court failed to comply with the procedural rules concerning recusal under 28 U.S.C. § 455. Additionally, although I believe that the district court possibly failed to comply with procedural rules concerning summary judgment, the record as a whole read in the light most favorable to appellant in my opinion raises genuine issues of material fact concerning the deliberate indifference of appellees Drs. Myron and Karl Emerick, Mary Jones, and Shirley Bels to the medical needs of decedent Edmond Barksdale. I would affirm the district court’s judgment as it relates to the remainder of the appellees but vacate the judgment as it relates to Drs. Myron and Karl Emerick, Mary Jones, and Shirley Bels and remand this case for further proceedings. Accordingly, I dissent.
I.
The majority holds that it is obvious that the district court failed to comply with section 455(e)’s disclosure and waiver requirements. This holding is indisputable. It is, *1363however, also irrelevant to the disposition of the instant case.
First, I am not convinced that the district court even purportedly accepted a section 455(e) waiver of grounds for disqualification under section 455(a). Appellant’s motion to disqualify and the brief in support of this motion filed after judgment of dismissal was entered in this case, nowhere refer to a purported waiver which did not comply with section 455(e). The district court’s order denying appellant’s motion for recusal is ambiguous. The order does not refer to acceptance of a waiver and it assures the parties that the disqualified law clerk had no contact with the case. On the other hand, the order begins, “[t]he Court having disclosed to counsel that one of its law clerks was related to a Defendant party herein at the July 8, 1986 status conference and counsel having voiced no objections....” This language could mean either that the district court considered the motion for recusal filed after judgment was entered to be untimely or that the district court had accepted a waiver by implication. The district court’s language is simply too ambiguous for me to conclude with any certainty that the district court had accepted a waiver of disqualification from the parties.
Second, even if I were to conclude that the district court had accepted a waiver of disqualification from the parties, I would not find reversible error in the district court’s denial of appellant’s motion to re-cuse. Section 455(e)’s waiver provision, by its terms, applies only to cases in which a ground for disqualification pursuant to section 455(a) exists. Since this ease presents no ground for disqualification under section 455(a), the procedural requirements of section 455(e) are simply irrelevant.
Sierra Club v. Simkins Industries, Inc., 847 F.2d 1109 (4th Cir.1988), is similar to the instant case in this respect. In Sierra Club, the district judge informed the litigants in pretrial conference of his prior membership in the Sierra Club. His subsequent offer to recuse himself was not accepted by the appellant’s trial counsel. The appellant argued that the district court erred in denying its post-trial motion for recusal, arguing that a reasonable person, knowing reasonably ascertainable facts would doubt the district judge’s impartiality, and that the district court erred in failing to make its offer of recusal on the record. The Fourth Circuit held that the district court’s impartiality could not fairly be questioned in that case and that the district court did not err in failing to make its offer of recusal on the record. The Fourth Circuit reasoned in relevant part as follows:
Subsection 455(e) does provide that acceptance of a litigant’s waiver of a § 455(a) offer of recusal must be preceded by a ‘full disclosure on the record of the basis for disqualification.’ However, § 455(a) by its terms is applicable only when a judge’s impartiality ‘might reasonably be questioned.’ ... [W]e do not think the district judge’s impartiality may be reasonably questioned on the basis of the trial judge’s brief membership in the Sierra Club over a decade before this case was tried.
His disclosure of his prior affiliation with plaintiff was therefore not required under § 455(a). It follows that the on-the-record requirement for acceptance of waivers under § 455(e) is not applicable.
Id. at 1118.
Similarly, in the instant case I do not think that the district judge’s impartiality reasonably may be questioned on the basis of one of his law clerk’s relationship with a defendant where the district court has insured that the subject clerk had no contact with the case. In Hunt v. American Bank & Trust Co., 783 F.2d 1011, 1015-16 (11th Cir.1986) (per curiam), the Eleventh Circuit reasoned as follows:
A judge is not necessarily forbidden ... to do all that is prohibited to each of his clerks. If a clerk has a possible conflict of interest, it is the clerk, not the judge, who must be disqualified. We do not believe that a law clerk’s acceptance of future employment with a law firm would cause a reasonable person to doubt the judge’s impartiality so long as *1364the clerk refrains from participating in cases involving the firm in question.
This reasoning applies with equal force to the instant case. Because the disqualified law clerk refrained from participating in the case, a reasonable person would not doubt the district judge’s impartiality. It follows that the on-the-record requirement for acceptance of waivers under section 455(e) is not applicable.
The cases cited by the majority do not hold to the contrary. For example, in United States v. Murphy, 768 F.2d 1518, 1539 (7th Cir.1985), cert. denied, 475 U.S. 1012, 106 S.Ct. 1188, 89 L.Ed.2d 304 (1986), the Seventh Circuit stated in dicta that section 455(e) requires waiver on the record, not waiver by implication. The court continued, however, that although it would be difficult to find a waiver on the' record in that case because the appellant and his trial counsel did not learn of the ground for the district judge’s disqualification before sentencing, the absence of a waiver was not dispositive. Id. The court ultimately rejected the appellant’s argument that the district court was required to recuse himself nunc pro tunc, holding that nullification of past proceedings is not an appropriate consequence of a recusal for appearance of impropriety. Id. at 1539-41. Thus, Murphy actually supports my position that the district court did not commit reversible error in denying appellant’s motion for recusal filed after judgment of dismissal was entered in this case. Cf., Liljeberg v. Health Servs. Acquisition Corp., — U.S. -, 108 S.Ct. 2194, 100 L.Ed.2d 855 (1988) (holding that Federal Rule of Civil Procedure 60(b)(6) relief is available for certain section 455 violations depending upon the risk of injustice to the parties in the particular case, the risk that the denial of relief will produce injustice in other cases, and the risk of undermining the public’s confidence in the judicial process).
The majority’s reliance on Liljeberg is also misplaced. Although Liljeberg holds that certain section 455 violations require vacatur under Rule 60(b)(6), its holding is premised upon the existence of a section 455 violation. The majority, however, expresses no opinion on the necessity for recusal under section 455(a) in the instant case. Therefore, Liljeberg is inapposite.
II.
The majority opinion concludes that after reconsidering appellant’s motion for recu-sal, the district court is to reconsider the merits of this case. Appellant raises several arguments on appeal concerning the district court’s grant of summary judgment in favor of appellees. Since I am of the opinion that the recusal issue was correctly resolved by the district court in the first instance, I would decide the question of whether summary judgment was appropriate in this case.
Among appellant’s arguments regarding summary judgment, are both procedural and substantive arguments. I mention the procedural arguments only briefly. Initially, appellant argues that the district court erred in granting summary judgment on the basis of an issue which was never raised by appellees Drs. Myron and Karl Emerick, William Hackel, Donald Amboyer, Mary Jones, and Shirley Bels, i.e., whether the deliberate indifference standard of Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976), was met. I would reject this argument. A district court may properly grant summary judgment on a ground not raised in the motion, where it is clear there is no genuine issue of material fact. 6 J. Moore, Moore’s Federal Practice 11 56.14[1] (1987). Next, appellant argues that the district court improperly sua sponte granted summary judgment, see Yashon v. Gregory, 737 F.2d 547 (6th Cir.1984), in favor of at least six appellees who did not submit motions for summary judgment. I am inclined to accept this argument as it relates to Drs. Myron and Karl Emerick, since their motion for dismissal expressly requested dismissal only of the pendent state law claims, not of the section 1983 claim. See Federal Rule of Civil Procedure 56(b). I would reject this argument as it relates to the remainder of appellees, however, since their motion for partial *1365summary judgment and/or dismissal was not limited to certain claims.
More important than any procedural error possibly committed in this case, however, is the district court’s substantive error in granting summary judgment in favor of certain appellees. Appellant argues that the district court erroneously granted summary judgment because material facts remain in dispute. With respect to Drs. Myron and Karl Emerick, Mary Jones, and Shirley Bels, I agree.
In Byrd v. Wilson, 701 F.2d 592 (6th Cir.1983) (per curiam), this court considered the standard for section 1983 claims of inadequate medical treatment.
The Supreme Court has held that both state and federal prisoners have a constitutionally-guaranteed right to a certain degree of medical treatment while incarcerated. [Estelle v. Gamble,] 429 U.S. at 103, 97 S.Ct. at 290. While not every showing of inadequate medical treatment will establish the existence of a constitutional violation, the Eighth Amendment does protect a prisoner from actions amounting to a ‘deliberate indifference’ to his medical needs. Id., at 104, 97 S.Ct. at 291. When an inmate can establish that prison officials have shown such indifference to his medical needs that it offends ‘evolving standards of decency,’ a valid constitutional claim has been made.
This Circuit has followed Estelle and recognized the propriety of such actions against prison authorities in Westlake v. Lucas, 537 F.2d 857 (6th Cir.1976). In Westlake, the Court held that a prisoner who suffers pain needlessly when relief is readily available has a cause of action against those whose deliberate indifference is the cause of his suffering.
Id. at 594-95. In Byrd, although the indifference to the appellant’s medical needs existed for only a short period of time, the complaint satisfied the standards articulated in Estelle and Westlake. Id. at 595.
In the instant case, a deposition which was filed with the district court indicates that Dr. Myron Emerick responded to Edmond Barksdale’s June 12, 1983 request to see a doctor on June 15, 1983. Dr. Karl Emerick reported that on April 21, 1983 he made the following notation concerning Barksdale in his files:
Resident does not like being in jail; keeps requesting to be in hospital. When seen by medical officers in cell, has no problem breathing or coughing until he realizes medical officers are watching him; then coughing and wheezing starts.
I suspect this resident will make every effort to provoke acute asthma attack to make it necessary to transfer him to hospital for treatment.
Dr. Karl Emerick did not recall which medical officer gave him this information.
Shirley Bels indicated in her deposition that Edmond Barksdale had brought on asthma attacks himself and that he had forced coughing spells. Additionally, on June 21, 1983, Mary Jones filed a report which indicates that Bels informed her that Barksdale had again had a “supposed ‘asthma attack’ ” and that when Dr. Emerick was called he informed Bels that Barksdale was not to be sent to the hospital at his whim and that it was to be done only if a medical emergency occurred since Barks-dale had tried repeatedly to get all of them to send him out. The report further states that Jones had Barksdale placed in the “bull pen” “for the peace of the other inmates.”
Read in the light most favorable to appellant, these depositions and medical records raise a substantial question of material fact concerning whether appellees Drs. Myron and Karl Emerick, Mary Jones, and Shirley Bels were deliberately indifferent to Edmond Barksdale’s medical needs. Dr. Myron Emerick’s unexplained three day delay before granting Barksdale’s request to see him approximately one week before Barks-dale’s final asthma attack when the undisputed evidence indicates that this doctor was aware of Barksdale’s condition certainly raises a genuine question of material fact concerning his deliberate indifference under Byrd. Likewise, Dr. Karl Emerick, Mary Jones, and Shirley Bel’s notes and documented conversations can easily be *1366construed to indicate that as early as April and as late as one day prior to Barksdale’s final asthma attack they did not take Barksdale’s complaints seriously, and that they were more concerned with the peace of the other inmates than for Barksdale’s health. Therefore, in my opinion summary judgment was improperly granted in their favor.
For the foregoing reasons, I respectfully dissent.